DETAILED ACTION
Claim(s) 1-9 are presented for examination. 
Claims 1, 4 and 8 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, (see remarks pages 7-11 of 11), filed August 4th, 2022, with respect to rejection of claim(s) 1-9 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, ... Gupta does not disclose the feature of "the second connection identification information for identifying the connection setting information, the second connection identification information being assigned to the connection setting information by the second base station and being received from the second base station, and the connection setting information indicating a base station having the communication connection with the core network"  [Remarks, pages 7-8 of 11].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gupta et al. (US 2011/0250892 A1) fig(s). 2, 4A / 4B, pg. 6, ¶156; fig. 8: Step “830”; pg. 12, ¶207 discloses as follows:

	[0156] A backhaul/network controller element 250 may couple to a set of eNBs and provide coordination and control for these eNBs. Network controller 250 may be a single network entity or a collection of network entities. Network controller 250 may facilitate communications with eNBs 242, 244, and 246 via a backhaul connection and/or with a core network (CN) function. eNBs 242, 244, and 246 may also communicate with one another, e.g., directly or indirectly via wireless or wireline backhaul, such as, for example, as shown in FIGS. 4A and 4B.
	[0207] At stage 830, establishment of a connection, such as a forward handover between the first cell and a second cell, between the user terminal and a second base station of the second cell may be initiated. The connection may be initiated based on a forward handover, a radio link failure (RLF), and/or some other event such as, for example, as described with respect to FIG. 5 and/or FIG. 7. The user terminal may then receive second identity information from a second base station, such as base station 522 of FIG. 5 or base station 650 of FIG. 7, and begin the process of establishing a connection with the second base station. The second identity information may include, for example, PGI2 and C-RNTI2 and a second random number.	

	Martin et al. (US 2019/0052435 A1) fig. 3: Step(s) “S16”/ “S17”, pg. 7, ¶70 further discloses as follows:

	[0070] In step S17, on receiving the random access preamble (message 1) in step S16, the second base station 206 transmits a random access response (message 2 in the random access procedure) back to the terminal device. This step is similar to, and will be understood from, the above description of step S8, and may again be performed in accordance with conventional random access procedures in wireless telecommunications systems.

Regarding Claims 4 and 8, the applicant further argued that, ... Gupta does not disclose “receiving the connection setting information corresponding to the first connection identification information via the communication interface from the another base station, the connection setting information indicating a base station having the communication connection with the core network”... Gupta does not disclose “a controller configured to, upon receiving the first connection identification information via the communication interface from another base station, transmit the connection setting information via the communication interface to the another base station, the connection setting information indicating a base station having the communication connection with the core network”  [Remarks, pages 8-10 of 11].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Gupta fig. 7: Step(s) “772” / “782”, pg. 11, ¶204 discloses as follows:

	[0204] ... In particular, at stage 724, UE 610 may again use the first cell identity (e.g., S-TMSI1 or C-RNTI1, first random number and PCI1) in performing the RRCConnectionReestablishmentRequest procedure, rather than a subsequently received identity (such as PCI2 and C-RNTI2). eNB 670 may then reply with an RRCConnectionReestablishment message 753, and may retrieve UE context information from eNB 630 at stage 772 using the first identity information. UE 610 may send an RRCConnectionReconfigurationComplete message 755, and eNB 670 may send an RRCConnectionReconfiguration message 757, which UE 610 may respond to with RRCConnectionReconfigurationComplete message 759.... At stage 782, the UE context may be stored and data transmission resumed to the UE 610.

    PNG
    media_image1.png
    766
    1122
    media_image1.png
    Greyscale


In other words, Gupta in view of Chandramouli and Martin teaches:
"the second connection identification information for identifying the connection setting information, the second connection identification information being assigned to the connection setting information by the second base station and being received from the second base station, and the connection setting information indicating a base station having the communication connection with the core network” by disclosing:

	a Network controller 250 facilitating communications with eNBs 242, 244, and 246 via a backhaul connection and/or with a core network (CN) function, and the user terminal receiving second identity information from a second base station, such as base station 522 for establishing a connection with the second base station. The second identity information includes, for example, PGI2 and C-RNTI2 and a second random number; and 

	upon receiving the random access preamble (message 1), the second base station “206” transmits a random access response (message 2 in the random access procedure) back to the terminal device	

“receiving the connection setting information corresponding to the first connection identification information via the communication interface from the another base station, the connection setting information indicating a base station having the communication connection with the core network”... and “a controller configured to, upon receiving the first connection identification information via the communication interface from another base station, transmit the connection setting information via the communication interface to the another base station, the connection setting information indicating a base station having the communication connection with the core network” by disclosing:
	
	the UE 610 uses the first cell identity (e.g., S-TMSI1 or C-RNTI1, first random number and PCI1) in performing the RRCConnectionReestablishmentRequest procedure, rather than a subsequently received identity (such as PCI2 and C-RNTI2). eNB 670 replies with an message 753, and retrieves UE context information from eNB 630 using the first identity information. UE 610 sends an message 755, and eNB 670 sends an message 757, which UE 610 responds to with message 759.... At stage 782, the UE context is stored and data transmission resumed to the UE 610.
	

	Therefore, a prima facie case of obviousness is established by Gupta in view of Chandramouli and Martin under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 are rejected under 35 U.S.C. §103 as being unpatentable over Gupta et al. (US 2011/0250892 A1) hereinafter “Gupta” in view of CHANDRAMOULI et al. (US 2017/0265133 A1) hereinafter “CHANDRAMOULI” and in further view of Martin et al. (US 2019/0052435 A1) hereinafter “Martin”.

Regarding Claim 1,
	Gupta discloses a wireless terminal [see fig. 3, pg. 7, ¶160 lines 1-6, a user terminal or UE “350”] comprising:
	a radio transceiver [see fig. 3, pg. 7, ¶165 lines 1-3, a transceiver “354”] configured to receive a radio signal from any one of the plurality of base stations [see fig. 8: Step “810”, pg. 11, ¶206 lines 4-13, receive first identity information associating the terminal with a first cell and/or first cell identity information identifying a cell from which the context of the terminal is retrieved, provided from a corresponding first base station];
	a storage configured to store first connection identification information and base station identification information [see fig. 8: Step “820”, pg. 11, ¶206 lines 10-15, a memory of the user terminal storing the first identity information associated with a first cell, that is provided from the corresponding first base station], the first connection identification information identifying connection setting information [see pg. 11, ¶202 lines 4-10, the UE maintains first identity information, which includes cell identity information], about a communication connection between a core network and a first base station of the plurality of base stations [see fig. 5, pg. 6, ¶156 lines 1-7, a backhaul/network controller element “250” coupled to a set of eNBs providing coordination and control for the eNBs, and facilitating communications with eNBs “242”, “244”, and “246” via a backhaul connection and/or with a core network (CN) function] used by the wireless terminal to communicate via the first base station [see fig. 2, pg. 6, ¶159 lines 24-28, UEs moving from a connection with one base station to another base station, such as due to UE mobility, interference, loading, etc., rely on communications between base stations done directly and/or in conjunction with the backhaul network], the base station identification information identifying the first base station [see fig. 6, pg. 11, ¶203 lines 7-13, the first identity also includes a PCI associated with the first cell and eNB “630”, such as PCI1 (e.g., when C-RNTI1 or S-TMSI1 is used)], the first base station providing a first cell adopted as a serving cell which the wireless terminal camps on for the radio signal [see fig(s). 5 & 6, pg. 10, ¶197 lines 10-11, the eNB “630” corresponds with base station “512” and is serving the cell “510”], and the state being a state in which a radio connection between the wireless terminal and the first base station is disconnected but the communication connection is maintained [see fig. 5, pg. 10, ¶193 lines 1-9, If the connection process between UE “505” and base station “522” continues to the stage of the UE “505” receiving an RRCConnectionRestablishment message from base station “522”, the UE is in a Radio Resource Control (RRC) connected (RRC_Connected) state, and receives and stores second cell identification information (e.g., second cell ID and new UE ID), as well as remove or disregard previous or first cell and UE identities (e.g., first cell ID and UE identification information assigned by the first cell)]; and
	a controller [see fig. 3, pg. 7, ¶165 lines 1-10, a processor], configured to perform control [see fig. 3, pg. 7, ¶165 lines 1-10, performing processing functions] to transmit the first connection identification information and the base station identification information [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, to forward handover between the first cell and a second cell] via the radio transceiver [see fig. 3, pg. 7, ¶165 lines 1-3, through the transceiver “354”] to a second base station providing a second cell [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, between the user terminal and a second base station of the second cell is initiated], and store [see fig. 8: Step “820”, pg. 11, ¶206 lines 10-15, storing], in the storage [see fig. 8: Step “820”, pg. 11, ¶206 lines 10-15, in the memory of the user terminal], second connection identification information for identifying the connection setting information received from the second base station [see fig. 8: Step “830”, pg. 12, ¶207 lines 7-13, second identity information including PGI2 and C-RNTI2 and a second random number from a second base station]; and 
	the connection setting information indicating a base station having the communication connection with the core network [see fig(s). 2, 4A / 4B, pg. 6, ¶156 lines 1-10, the network controller “250” facilitates communications with eNBs “242”, “244”, and “246” via a backhaul connection and/or with a core network (CN) function].
	Gupta does not explicitly teach a first base station of the plurality of base stations “in an RRC Inactive state”, the communication connection being used by the wireless terminal to communicate via the first base station; the “RRC Inactive” state being a state in which a radio connection between the wireless terminal and the first base station is suspended but the communication connection is maintained; and “wherein when changing the serving cell or a central unit for processing the radio signal while the wireless terminal is in the RRC Inactive state, the controller is” configured to perform control to transmit the first connection identification information and the base station identification information via the radio transceiver to a second base station providing a second cell.
	However CHANDRAMOULI discloses a first base station of the plurality of base stations in an RRC Inactive state [see fig. 5, pgs. 5-6, ¶61 lines 1-7; ¶62 lines 1-17, the UE and the first RAN element (i.e. eNB/5G AP #1) have been in the connected mode, but have then transitioned to the inactive mode], the communication connection being used by the wireless terminal to communicate via the first base station [see fig. 5, pgs. 5-6, ¶61 lines 1-7; ¶62 lines 1-17, the two RAN elements, (i.e. eNB/5G AP #1 and eNB/5G AP #2), belong to a cluster or cluster area, where it is possible for the UE to remain in the inactive mode, while still having the possibility for efficient re-connection to the network (with no or only few signaling load in a short time)]; 
	the RRC Inactive state being a state in which a radio connection between the wireless terminal and the first base station is suspended but the communication connection is maintained [see fig. 5, pg. 6, ¶62 lines 1-17, in the inactive mode, the RRC connection is released ... The UE context still remains in the first RAN element, where it has been maintained in transitioning from the connected mode to the inactive mode]; and 
	wherein when changing the serving cell or a central unit for processing the radio signal while the wireless terminal is in the RRC Inactive state [see fig. 5, pg. 6, ¶62 lines 1-17; the UE performs handover or (cell) reselection, from the first RAN element to the second RAN element within the same cluster or cluster area, while remaining in the in the inactive mode], the controller is configured to perform control to transmit the first connection identification information and the base station identification information via the radio transceiver to a second base station providing a second cell [see fig. 5, pg. 6, ¶62 lines 1-17; ¶63 lines 1-8, upon performing handover or (cell) reselection to the second RAN element, the UE then notifies the first RAN element accordingly. Namely, the UE is configured to provide information indicative of at least one of location and serving RAN element, i.e. the second RAN element, of the UE to the old RAN element, i.e. the first RAN element, within the same cluster or cluster area (denoted as “location information”)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first base station of the plurality of base stations “in an RRC Inactive state”, the communication connection being used by the wireless terminal to communicate via the first base station; the “RRC Inactive” state being a state in which a radio connection between the wireless terminal and the first base station is suspended but the communication connection is maintained; and “wherein when changing the serving cell or a central unit for processing the radio signal while the wireless terminal is in the RRC Inactive state, the controller is” configured to perform control to transmit the first connection identification information and the base station identification information via the radio transceiver to a second base station providing a second cell as taught by CHANDRAMOULI in the system of Gupta for ensuring efficient operability of terminal equipment and network equipment as well as the operational cooperation there-between, e.g. in terms of both power consumption and incurred signaling load [see CHANDRAMOULI, pg. 1, ¶9 lines 1-7].
	Neither Gupta nor CHANDRAMOULI explicitly teach “the first connection identification information being assigned to the connection setting information by the first base station and being received from the first base station”; and “the second connection identification information being assigned to the connection setting information by the second base station and being” received from the second base station.
	However Martin discloses a communication connection being used by a wireless terminal to communicate via a first base station [see fig. 3: Step “S1”, pg. 5, ¶51 lines 1-6, the terminal device is RRC connected to the first base station “204” (i.e. in an RRC connected mode with respect to the first base station) and exchanging user plane data with the first base station];
	the first connection identification information being assigned to the connection setting information by the first base station and being received from the first base station [see fig. 3: Step(s) “S2” / “S3”, pg. 5, ¶54 lines 1-6, the terminal device stores the Resume ID (i.e. the identification information) that the first base station has indicated should be used for identifying the terminal device in a subsequent request to connect to the network and also the identification information that identifies the base station itself]; and 
	the second connection identification information being assigned to the connection setting information by the second base station and being received from the second base station [see fig. 3: Step(s) “S16”/ “S17”, pg. 7, ¶70 lines 1-5, upon receiving the random access preamble (message 1), the second base station “206” transmits a random access response (message 2 in the random access procedure) back to the terminal device]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first connection identification information being assigned to the connection setting information by the first base station and being received from the first base station”; and “the second connection identification information being assigned to the connection setting information by the second base station and being” received from the second base station as taught by Martin in the combined system of Gupta and CHANDRAMOULI for providing the advantage of reduced signaling overhead by using a short resume ID as compared to a long resume ID [see Martin pg. 3, ¶31 lines 1-7].

Regarding Claim 2,
	Gupta discloses the wireless terminal according to claim 1 [see fig. 3, pg. 7, ¶160 lines 1-6, the user terminal or UE “350”], wherein the first base station [see fig(s). 5 & 8: Step “820”, pg. 9, ¶191 lines 1-14; pg. 11, ¶206 lines 10-15, the first cell] comprises:
	a distributed unit configured to transmit or receive the radio signal [see fig. 3, pg. 7, ¶165 lines 1-3, a transceiver “354”], wherein the central unit is provided in the first base station [see fig. 13: Step “1310”, pg. 13, ¶225 lines 1-5, the first identity information sent from the user terminal, is received at a base station] and connected to the distributed unit, wherein the radio transceiver transmits [see fig. 3, pg. 7, ¶165 lines 1-3, the transceiver “354”], to the second base station [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, to the second base station], identification information about the central unit of the first base station as the base station identification information [see fig. 6, pg. 11, ¶203 lines 7-13, the first identity also includes a PCI associated with the first cell and eNB “630”, such as PCI1 (e.g., when C-RNTI1 or S-TMSI1 is used)].

Regarding Claim 3,
	Gupta discloses the wireless terminal according to claim 1 [see fig. 3, pg. 7, ¶160 lines 1-6, the user terminal or UE “350”], wherein when changing the serving cell or the central unit [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, during the handover between the user terminal and a second base station of the second cell is initiated. The connection is initiated based on a forward handover, a radio link failure (RLF), and/or some other event], the controller executes processing for establishing communication with the second base station [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, a handover between the user terminal and a second base station] according to random access procedure [see fig. 6A, pg. 13, ¶223 lines 15-19, using a full RACH procedure], and the radio transceiver transmits [see fig. 3, pg. 7, ¶165 lines 1-3, the transceiver “354” sending] the first connection identification information and the base station identification information to the second base station [see fig. 8: Step “830”, pg. 12, ¶207 lines 1-7, the forward handover between the first cell and a second cell] in the random access procedure [see fig. 6A, pg. 13, ¶223 lines 15-19, using a full RACH procedure].

Regarding Claim 4,
	Gupta discloses a base station providing a cell [see fig. 3, pg. 7, ¶160 lines 1-6, a base station (i.e., an eNB, HeNB, etc.)], comprising:
	a radio transceiver [see fig. 3, pg. 7, ¶163 lines 6-8, a transceiver “322”] configured to receive a radio signal from the wireless terminal [see fig. 9: Step “641”, pg. 10, ¶198 lines 7-9, receive an “RRC Connection Reestablishment Request message” from UE];
	a communication interface configured to connect to a host node or another base station [see fig. 3, pg. 7, ¶164 lines 8-13, a network connection module “390” providing networking with other systems, such as backhaul connections, connections to CN elements, as well as other base stations/eNBs, such as via module “390”, or with other components]; and
	a controller configured to perform [see fig. 3, pg. 7, ¶164 lines 1-8, a processor “330” performing processing functions such as]: 
	receiving base station identification information and first connection identification information from the wireless terminal [see fig. 9: Step “930”, pg. 12, ¶216 lines 1-4, retrieve context information based on the first identity information provided by the UE] via the radio transceiver [see fig. 3, pg. 7, ¶163 lines 6-8, using the transceiver “322”], the base station identification information identifying another base station [see pg. 11, ¶203 lines 7-13, the first identity including a PCI such as “PCI1” associated with a first cell and eNB], the first connection identification information identifying connection setting information [see pg. 11, ¶202 lines 4-10, the first identity information includes cell identity information], about a communication connection between a core network and the another base station [see fig. 5, pg. 6, ¶156 lines 1-7, a backhaul/network controller element “250” coupled to a set of eNBs providing coordination and control for the eNBs, and facilitating communications with eNBs “242”, “244”, and “246” via a backhaul connection and/or with a core network (CN) function], and the state being a state [see pg. 10, ¶193 lines 1-9, the UE is in a Radio Resource Control (RRC) connected (RRC_Connected) state] in which a radio connection between the wireless terminal and the another base station is disconnected but the communication connection is maintained [see pg. 10, ¶193 lines 1-9, where the connection process between UE and base station continues to the stage of the UE receiving an “RRC Connection Restablishment message” from base station];
	transmitting the first connection identification information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, the eNB replies with an RRC Connection Reestablishment message] via the communication interface [see fig. 3, pg. 7, ¶164 lines 8-13, using the network connection module “390”] to the another base station identified by the base station identification information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, for retrieving UE context information from an eNB using the first identity information];
	receiving the connection setting information corresponding to the first connection identification information [see fig. 7: Step “782”, pg. 11, ¶204 lines 26-28, retrieving and storing the UE context] via the communication interface [see fig. 3, pg. 7, ¶164 lines 8-13, using the network connection module “390”] from the another base station [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, from the other eNB using the first identity information]; and 
	transmitting the second connection identification information [see fig. 9: Step “957”, pg. 12, ¶215 lines 13-14, responding with “RRC Connection Reestablishment” message] via the radio transceiver [see fig. 3, pg. 7, ¶163 lines 6-8, using the transceiver “322”] to the wireless terminal [see fig. 9: Step “957”, pg. 12, ¶215 lines 13-14, to the UE]; and 
	the connection setting information indicating a base station having the communication connection with the core network [see fig(s). 2, 4A / 4B, pg. 6, ¶156 lines 1-10, the network controller “250” facilitates communications with eNBs “242”, “244”, and “246” via a backhaul connection and/or with a core network (CN) function].
	Gupta does not explicitly teach “the another base station being used by the wireless terminal to communicate via the another base station”; the first connection identification information identifying connection setting information, about a communication connection between a core network and the another base station “in an RRC Inactive state”; and the “RRC Inactive” state being a state in which a radio connection between the wireless terminal and the another base station is suspended but the communication connection is maintained.
	However CHANDRAMOULI discloses the another base station being used by the wireless terminal to communicate via the another base station [see fig. 5, pgs. 5-6, ¶61 lines 1-7; ¶62 lines 1-17, the two RAN elements, (i.e. eNB/5G AP #1 and eNB/5G AP #2), belong to a cluster or cluster area, where it is possible for the UE to remain in the inactive mode, while still having the possibility for efficient re-connection to the network (with no or only few signaling load in a short time)];
	the first connection identification information identifying connection setting information [see fig. 5, pg. 6, ¶62 lines 1-17; ¶63 lines 1-8, the UE is configured to provide information indicative of at least one of location and serving RAN element, i.e. the second RAN element, of the UE to the old RAN element, i.e. the first RAN element, within the same cluster or cluster area (denoted as “location information”)], about a communication connection between a core network and the another base station in an RRC Inactive state [see fig. 5, pg. 6, ¶62 lines 1-17; upon the UE performing handover or (cell) reselection, from the first RAN element to the second RAN element within the same cluster or cluster area, while remaining in the in the inactive mode]; and 
	the RRC Inactive state being a state in which a radio connection between the wireless terminal and the another base station is suspended but the communication connection is maintained [see fig. 5, pg. 6, ¶62 lines 1-17, in the inactive mode, the RRC connection is released ... The UE context still remains in the first RAN element, where it has been maintained in transitioning from the connected mode to the inactive mode].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the another base station being used by the wireless terminal to communicate via the another base station”; the first connection identification information identifying connection setting information, about a communication connection between a core network and the another base station “in an RRC Inactive state”; and the “RRC Inactive” state being a state in which a radio connection between the wireless terminal and the another base station is suspended but the communication connection is maintained for ensuring efficient operability of terminal equipment and network equipment as well as the operational cooperation there-between, e.g. in terms of both power consumption and incurred signaling load [see CHANDRAMOULI, pg. 1, ¶9 lines 1-7].
	Neither Gupta nor CHANDRAMOULI explicitly teach “the first connection identification information being assigned to the connection setting information by the another base station and being transmitted to the wireless terminal from the another base station”; and “assigning second connection identification information to the connection setting information”.
	However Martin discloses the first connection identification information being assigned to the connection setting information by the another base station and being transmitted to the wireless terminal from the another base station [see fig. 3: Step(s) “S2” / “S3”, pg. 5, ¶54 lines 1-6, the terminal device stores the Resume ID (i.e. the identification information) that the first base station has indicated should be used for identifying the terminal device in a subsequent request to connect to the network and also the identification information that identifies the base station itself]; and 
	assigning second connection identification information to the connection setting information [see fig. 3: Step(s) “S16”/ “S17”, pg. 7, ¶70 lines 1-5, upon receiving the random access preamble (message 1), the second base station “206” transmits a random access response (message 2 in the random access procedure) back to the terminal device].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first connection identification information being assigned to the connection setting information by the another base station and being transmitted to the wireless terminal from the another base station”; and “assigning second connection identification information to the connection setting information” as taught by Martin in the combined system of Gupta and CHANDRAMOULI for providing the advantage of reduced signaling overhead by using a short resume ID as compared to a long resume ID [see Martin pg. 3, ¶31 lines 1-7].

Regarding Claim 5,	
	Gupta discloses the base station according to claim 4 [see fig. 3, pg. 7, ¶160 lines 1-6, the base station (i.e., an eNB, HeNB, etc.)], wherein upon receiving the connection setting information[ see fig. 7: Step “782”, pg. 11, ¶204 lines 26-28, retrieving and storing the UE context], the controller [see fig. 3, pg. 7, ¶164 lines 1-8, the processor “330” performing processing functions such as] uses the connection setting information to establish a communication connection between the base station and the core network for the wireless terminal [see pg. 11, ¶202 lines 4-10, regarding the most recent cell to which the UE was connected and UE specific identity information (e.g., S-TMSI1 or PC1 and C-RNTI1].

Regarding Claim 6,	
	Gupta discloses the base station according to claim 4 [see fig. 3, pg. 7, ¶160 lines 1-6, the base station (i.e., an eNB, HeNB, etc.)], further comprising:
	a storage configured to further store [see fig. 3, pg. 7, ¶160 lines 1-6, a memory “332”]  second base station identification information for identifying the base station [see fig. 8: Step “830”, pg. 12, ¶207 lines 7-13, second identity information including PGI2 and C-RNTI2 and a second random number from a second base station], wherein the controller is configured to [see fig. 3, pg. 7, ¶164 lines 1-8, the processor “330” performing processing functions such as], when determining that the base station identification information received from the wireless terminal is different from the second base station identification information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, UE 610 uses the first cell identity (e.g., S-TMSI1 or C-RNTI1, first random number and PCI1) in performing the RRC Connection Reestablishment Request procedure, rather than a subsequently received identity (such as PCI2 and C-RNTI2), transmit the first connection identification information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, the eNB replies with an RRC Connection Reestablishment message] via the communication interface [see fig. 3, pg. 7, ¶164 lines 8-13, using the network connection module “390”] to the another base station [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, for retrieving UE context information from an eNB using the first identity information].

Regarding Claim 7,
	Gupta discloses the base station according to claim 4 [see fig. 3, pg. 7, ¶160 lines 1-6, the base station (i.e., an eNB, HeNB, etc.)], wherein the controller is configured to receive the base station identification information and the first connection identification information [see fig. 9: Step “930”, pg. 12, ¶216 lines 1-4, retrieve context information based on the first identity information provided by the UE] in a random access procedure between the wireless terminal and the base station [see fig. 6A, pg. 13, ¶223 lines 15-19, using a full RACH procedure], and notify the second connection identification information to the wireless terminal [see fig. 8: Step “830”, pg. 12, ¶207 lines 7-13, second identity information including PGI2 and C-RNTI2 and a second random number from a second base station] in the random access procedure [see fig. 6A, pg. 13, ¶223 lines 15-19, using a full RACH procedure].

Regarding Claim 8,
	Gupta discloses a base station providing a cell [see fig. 3, pg. 7, ¶160 lines 1-6, a base station (i.e., an eNB, HeNB, etc.)], comprising:
	a communication interface configured to connect to a host node or another base station [see fig. 3, pg. 7, ¶164 lines 8-13, a network connection module “390” providing networking with other systems, such as backhaul connections, connections to CN elements, as well as other base stations/eNBs, such as via module “390”, or with other components];
	a storage configured to store [see fig. 3, pg. 7, ¶160 lines 1-6, a memory “332”] connection setting information in association with first connection identification information [see pg. 11, ¶202 lines 4-10, first identity information, which includes cell identity information], the connection setting information including information [see pg. 11, ¶202 lines 4-10, the first identity information includes information], about a communication connection between a core network and the base station [see fig. 5, pg. 6, ¶156 lines 1-7, a backhaul/network controller element “250” coupled to a set of eNBs providing coordination and control for the eNBs, and facilitating communications with eNBs “242”, “244”, and “246” via a backhaul connection and/or with a core network (CN) function] used by the wireless terminal to communicate via the base station [see fig. 2, pg. 6, ¶159 lines 24-28, UEs moving from a connection with one base station to another base station, such as due to UE mobility, interference, loading, etc., rely on communications between base stations done directly and/or in conjunction with the backhaul network], and the state being a state [see pg. 10, ¶193 lines 1-9, the UE is in a Radio Resource Control (RRC) connected (RRC_Connected) state] in which a radio connection between the wireless terminal and the base station is disconnected but the communication connection is maintained [see pg. 10, ¶193 lines 1-9, where the connection process between UE and base station continues to the stage of the UE receiving an “RRC Connection Restablishment message” from base station]; and
	a controller configured to [see fig. 3, pg. 7, ¶164 lines 1-8, a processor “330” performing processing functions such as], upon receiving the first connection identification information [see fig. 7: Step “782”, pg. 11, ¶204 lines 26-28, retrieving and storing the UE context] via the communication interface [see fig. 3, pg. 7, ¶164 lines 8-13, using the network connection module “390”] from another base station [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, from the other eNB using the first identity information], transmit the connection setting information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, the eNB replies with an RRC Connection Reestablishment message] via the communication interface [see fig. 3, pg. 7, ¶164 lines 8-13, using the network connection module “390”] to the another base station [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, for retrieving UE context information from an eNB]; and 
	the connection setting information indicating a base station having the communication connection with the core network [see fig(s). 2, 4A / 4B, pg. 6, ¶156 lines 1-10, the network controller “250” facilitates communications with eNBs “242”, “244”, and “246” via a backhaul connection and/or with a core network (CN) function].
	Gupta does not explicitly teach the base station “in an RRC Inactive state, the base station being” used by the wireless terminal to communicate via the base station, and the “RRC Inactive” state being a state in which a radio connection between the wireless terminal and the base station is suspended but the communication connection is maintained.
	However CHANDRAMOULI discloses the base station in an RRC Inactive state [see fig. 5, pgs. 5-6, ¶61 lines 1-7; ¶62 lines 1-17, the UE and the first RAN element (i.e. eNB/5G AP #1) have been in the connected mode, but have then transitioned to the inactive mode], the base station being used by the wireless terminal to communicate via the base station [see fig. 5, pgs. 5-6, ¶61 lines 1-7; ¶62 lines 1-17, the two RAN elements, (i.e. eNB/5G AP #1 and eNB/5G AP #2), belong to a cluster or cluster area, where it is possible for the UE to remain in the inactive mode, while still having the possibility for efficient re-connection to the network (with no or only few signaling load in a short time)], and the RRC Inactive state being a state in which a radio connection between the wireless terminal and the base station is suspended but the communication connection is maintained [see fig. 5, pg. 6, ¶62 lines 1-17, in the inactive mode, the RRC connection is released ... The UE context still remains in the first RAN element, where it has been maintained in transitioning from the connected mode to the inactive mode].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the base station “in an RRC Inactive state, the base station being” used by the wireless terminal to communicate via the base station, and the “RRC Inactive” state being a state in which a radio connection between the wireless terminal and the base station is suspended but the communication connection is maintained as taught by CHANDRAMOULI in the system of Gupta for ensuring efficient operability of terminal equipment and network equipment as well as the operational cooperation there-between, e.g. in terms of both power consumption and incurred signaling load [see CHANDRAMOULI, pg. 1, ¶9 lines 1-7].
	Neither Gupta nor CHANDRAMOULI explicitly teach “the first connection identification information being assigned to the connection setting information by the base station and being transmitted to a wireless terminal”.
	However Martin discloses the first connection identification information being assigned to the connection setting information by the base station and being transmitted to a wireless terminal [see fig. 3: Step(s) “S2” / “S3”, pg. 5, ¶54 lines 1-6, the terminal device stores the Resume ID (i.e. the identification information) that the first base station has indicated should be used for identifying the terminal device in a subsequent request to connect to the network and also the identification information that identifies the base station itself].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first connection identification information being assigned to the connection setting information by the base station and being transmitted to a wireless terminal” as taught by Martin in the combined system of Gupta and CHANDRAMOULI for providing the advantage of reduced signaling overhead by using a short resume ID as compared to a long resume ID [see Martin pg. 3, ¶31 lines 1-7].

Regarding Claim 9,
	Gupta discloses the base station according to claim 8 [see fig. 3, pg. 7, ¶160 lines 1-6, the base station (i.e., an eNB, HeNB, etc.)], wherein the controller is configured to [see fig. 3, pg. 7, ¶164 lines 1-8, the processor “330” performing processing functions such as], upon transmitting the connection setting information [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, the eNB replies with an RRC Connection Reestablishment message] to the another base station [see fig. 7: Step “772”, pg. 11, ¶204 lines 14-17, for retrieving UE context information from an eNB using the first identity information], release the communication connection maintained for the wireless terminal and delete the first connection identification information from the storage [see pg. 14, ¶226 lines 1-5, a connection setup message or a connection reject/release message is sent in response to the connection request. … ].

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469